In The
                             Court of Appeals
               Sixth Appellate District of Texas at Texarkana


                                     No. 06-18-00061-CR



                              BILLY KEITH BASYE, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee



                           On Appeal from the 336th District Court
                                   Fannin County, Texas
                               Trial Court No. CR-16-25833




                        Before Morriss, C.J., Burgess and Moseley,* JJ.
                          Memorandum Opinion by Justice Burgess



________________________

*Bailey C. Moseley, Justice, Retired, Sitting by Assignment
                                          MEMORANDUM OPINION
            Billy Keith Basye appeals from his conviction of manslaughter and his resulting sentence

of ten years’ confinement in prison. 1 Basye filed a single brief in which he raises issues identical

to those raised in his appeal in our cause number 06-18-00060-CR. Specifically, Basye contends

that the trial court erred (1) when it denied his motion for mistrial following what he contends was

an argument by the State that was calculated to comment on his constitutional right to remain silent

and (2) when it overruled his objection to the State’s closing argument, which he contends included

facts outside of the record.

            We addressed these issues in detail in our opinion of this date in Basye’s appeal in cause

number 06-18-00060-CR. For the reasons stated therein, we likewise conclude that error has not

been shown in this case.

            We affirm the trial court’s judgment.




                                                           Ralph K. Burgess
                                                           Justice

Date Submitted:                December 21, 2018
Date Decided:                  January 14, 2019

Do Not Publish



1
    The State’s indictment against Basye stated, in part, that on March 6, 2016, in Fannin County,
            BILLY KEITH BASYE, Defendant, did then and there recklessly cause the death of an individual,
            namely Rachel Roberts, by operating his motor vehicle, a deadly weapon, in an unsafe manner by
            failing to maintain the proper lane of travel, by failing to maintain a proper lookout for traffic and
            road conditions, by failing to maintain a single lane of traffic, and/or by changing lanes in an unsafe
            manner.

                                                              2